JOHN R. GIBSON, Circuit Judge,
concurring in part and dissenting in part, with whom FLOYD R. GIBSON, Senior Circuit Judge, and ROSS, Circuit Judge, join.
I concur in Part II.B of the majority opinion. I respectfully dissent from Part II.A because, in my view, the question of the proper interpretation of section 8.4 of the collective bargaining agreement was never submitted to the arbitrator for resolution.
On March 12, 1980, the Union filed a written grievance on behalf of Hodges. The grievance letter provided:
This letter is to be considered an official grievance on behalf of Charles Hodges’ warning notice and discharge. It is the position of Mr. Hodges and the Union that the warning notice and his discharge of March 11, 1980 is not for justifiable ■cause as per the labor agreement.
Be further advised that it is Mr. Hodges’ and the Union’s position that this action is directly connected to the fact that Mr. Hodges refused to take his vacation and elected to draw unemployment during the recent plant shutdown.
Therefore, it is the request of Mr. Hodges and this Union that he be reinstated to his position with full back pay and seniority and the warning notice be removed from his file.
The majority opinion concludes that the language “not for justifiable cause as per the labor agreement ” placed interpretation of section 8.4 in issue. I disagree. A fair reading of the letter does no more than indicate that the warning notice and discharge was not for justifiable cause under the labor agreement. Read in its entirety, the letter does no more than place into issue the propriety of the warning notice and the applicability of section 8.4. The letter does not, however, raise the question of that section’s meaning and interpretation, and the language on which the majority bases its opinion, “as per the labor agreement,” when read in the context of the letter, does not create such an issue.
Although the Union now contends that the proper interpretation of section 8.4 was part of the arbitration submission, this after-the-fact rationalization is belied by the Union’s own conduct. The only issue disputed at either the informal grievance proceeding or the arbitration hearing was whether the written notice for poor work issued on March 11, 1980 was factually justified. Neither side, however, raised any issue, made any argument, or presented any evidence on whether Lackawanna could combine written notices for different types of infractions under section 8.4 in automatically terminating Hodges. Patently, neither party even thought that the interpretation of section 8.4 was in issue.
At the completion of the arbitration hearing, the arbitrator ruled that Lackawanna was justified in issuing the poor work notice. This conclusion is not contested here. What is contested is the arbitrator’s further holding that section 8.4 of the CBA required three written notices for the same infraction and that Hodges’ dismissal was improper since his three written notices were for different infractions. The arbitrator ordered Hodges to be reinstated but his warning notice for poor work to remain in effect.
Although a reviewing court gives deference to an arbitrator’s decision, judicial deference does not grant carte blanche approval to any decision that an arbitrator might make. Piggly Wiggly Operators’ Warehouse, Inc. v. Piggly Wiggly Operators’ Warehouse Independent Truck Drivers Union, Local No. 1, 611 F.2d 580, 583 (5th Cir.1980) (citing International Association of Machinists v. Hayes Corp., 296 F.2d 238, 243 (5th Cir.1961), reh’g denied, 316 F.2d 90 (5th Cir.1963) (per curiam)). An arbitrator can bind the parties only on issues that they have agreed to submit, and whether the arbitrator has exceeded those bounds is a proper issue for judicial determination. International Association of Machinists, District 776 v. Texas Steel Co., 639 F.2d 279, 283 (5th Cir.1981) (citing Piggly Wiggly Op*234erators’ Warehouse, Inc. v. Piggly Wiggly Operators’. Warehouse Independent Truck Drivers Union, Local No. 1, 611 F.2d at 583). A court may vacate a labor arbitration award if the arbitrator exceeds the scope of the submission by ruling on issues not presented to him by the parties. See, e.g., Kansas City Luggage & Novelty Workers Union, Local No. 66 v. Neevel Luggage Manufacturing Co., 325 F.2d 992, 994 (8th Cir.1964); Local Union No. 2-477, Oil, Chemical & Atomic Workers, International Union v. Continental Oil Co., 524 F.2d 1048, 1050 (10th Cir.1975), cert. denied, 425 U.S. 936, 96 S.Ct. 1668, 48 L.Ed.2d 177 (1976); Textile Workers Union of America, Local Union No. 1886 v. American Thread Co., 291 F.2d 894, 900-01 (4th Cir.1961); cf. Totem Marine Tug & Barge, Inc. v. North American Towing, Inc., 607 F.2d 649, 651-52 (5th Cir.1979) (commercial arbitration award may be vacated if arbitrator awards on matter not submitted).1 See generally R. Gorman, Basic Text on Labor Law, Unionization, and Collective Bargaining 588 (1976); D. Nolan, Labor Arbitration Law and Practice in a Nutshell 88-92 (1979); St. Antoine, Judicial Review of Labor Arbitration Awards: A Second Look at Enterprise Wheel and its Progeny, 75 Mich.L.Rev. 1137, 1150-52 (1977).
There is no dispute in this appeal as to whether the interpretation of section 8.4 is an arbitrable issue. The basic issue raised, is whether the arbitrator exceeded the scope of the submission by construing the meaning of section 8.4 of the CBA and deciding that the three notices for work infractions required by section 8.4 to terminate an employee had to be for the same type of infraction. Careful review of the record can only justify a conclusion that interpretation of section 8.4 was not an issue that was “specifically or necessarily included in the subject matter submitted to arbitration,” and that the arbitrator, by construing section 8.4, exceeded the scope of the submission. Kansas City Luggage & Novelty Workers Union, Local No. 66 v. Neevel Luggage Manufacturing Co., 325 F.2d at 994; cf. Truck Drivers & Helpers Union Local 784 v. Ulry-Talbert Co., 330 F.2d 562, 566 (8th Cir.1964) (arbitrator exceeds jurisdiction when award goes beyond limitation contained in collective bargaining agreement).
The Union makes two primarily factual arguments (which the district court found dispositive) to sustain the arbitrator’s authority in this case.
First, the Union contends that the inclusion of the phrase “and discharge” in the grievance letter, supra, implicated the interpretation of section 8.4 as an issue at arbitration. I disagree. As stated previously, the grievance letter, when read in its entirety, does no more than raise the applicability of section 8.4, not its meaning and interpretation. Thus, the Union’s narrow focus on the quoted phrase is misplaced. By itself, the phrase is so ambiguous and vague that it would not have put the parties fairly on notice that the proper interpretation of section 8.4 was being submitted to arbitration. Cf. Totem Marine Tug & Barge, Inc. v. North American Towing, Inc., 607 F.2d at 651 (parties to commercial arbitration entitled to notice). Adequate notice of the issues is a prerequisite to a fundamentally fair hearing, for without such notice the parties would be effectively denied an opportunity to prepare and present their case at arbitration. I believe that the grievance letter in this case failed to provide the parties with such adequate notice.
Moreover, the record shows no evidence that the parties had any understanding to the contrary.2 Rather, the opposite obtains. *235Testimony from the deposition of Arbitrator Doyle shows that neither party raised any issue or presented any evidence to the effect that Lackawanna could not combine written notices for different types of infractions under section 8.4 in automatically terminating Hodges. Affidavits submitted by Lackawanna are further confirmation of ■ the same. Finally, in its Memorandum of Law in Support of Defendant’s Cross-Motion for Summary Judgment, even the Union concedes that “Section 8.4 was not challenged at the hearing ... . ” Altogether, this is persuasive evidence that the interpretation of section 8.4 was not within the contemplation of the arbitration submission.
Secondly, the Union contends that the arbitrator was required to interpret section 8.4 by virtue of Lackawanna’s reliance on that section in terminating Hodges. This argument assumes, however, that the parties understood there to be an issue in the first instance. In light of the evidence considered above to the contrary, the Union’s argument is unsound. The company’s reliance on section 8.4 does not demonstrate the company had notice that the interpretation of section 8.4 was in issue; rather, it tends to show merely that the company was automatically applying to Hodges what had been a long-standing and uniform company practice concerning the termination of employees under that section.3
The Supreme Court’s Steelworkers Trilogy sets forth the principles which are to govern the arbitration process. The question of whether the arbitrator erred in reaching his result is not before us. Nor are we concerned with whether the arbitrator’s interpretation of the contract may differ from what we believe it should be. Rather, the sole question before us, under United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 598, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960), is whether the arbitrator went beyond those “areas marked out for his consideration.” I believe the arbitrator has exceeded those boundaries and, in doing so, has denied the parties their rightful opportunity to prepare and present their case. The result is a clear deprivation of industrial due process.
Accordingly, we should reverse and remand to the district court to order the arbitration hearing to be re-opened on the question of the proper interpretation of section 8.4.

. The Totem court, in vacating a commercial arbitration award, relied on the United States Arbitration Act §§ 10(c)-10(d), 9 U.S.C. §§ 10(c)-10(d) (1976).


. In determining the scope of an arbitration submission, courts consider a number of factors to be relevant, including correspondence between the parties, arguments and discussion during arbitration, and evidence of confusion, uncertainty, or dissent in the record. See Local Union No. 2-477, Oil, Chem. & Atomic Workers, Int’l Union v. Continental Oil Co., 524 F.2d at 1050; Kroger Co. v. International Bhd. of Teamsters, Local No. 661, 380 F.2d 728, 731-32 (6th Cir.1967); Sweeney v. Morganroth, 451 *235F.Supp. 367, 369-70 (S.D.N.Y.1978); Delta Lines, Inc. v. Brotherhood of Teamsters, Local 85, 409 F.Supp. 873, 875-76 (N.D.Ca.1976); College Hall Fashions, Inc. v. Philadelphia Joint Bd., Amalgamated Clothing Workers of Am., 408 F.Supp. 722, 729 (E.D.Pa.1976). The majority concludes, without citing any support, that the failure to present any evidence is not a “valid ground.” It is illogical to single out a particular factor as “invalid” when a variety of factors need to be considered in determining the scope of an arbitration submission. Here, when the failure to present evidence is considered along with other circumstances, it is evident that neither party presented any evidence on the interpretation of section 8.4. because neither party thought that was an issue.


. Exhibit X, attached to Lackawanna’s motion for summary judgment, demonstrates that seventeen employees had been terminated pursuant to section 8.4 since June 15, 1975 for a combination of different types of infractions.